                                            Case 3:21-cv-00055-JD Document 26 Filed 08/11/21 Page 1 of 5




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TRACY TAYLOR,                                         Case No. 21-cv-00055-JD
                                                         Plaintiff,
                                   7
                                                                                               ORDER RE DISMISSAL
                                                  v.
                                   8
                                                                                               Re: Dkt. Nos. 23, 24
                                   9     CONNIE GIPSON, et al.,
                                                         Defendants.
                                  10

                                  11

                                  12           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.
Northern District of California
 United States District Court




                                  13   The amended complaint was dismissed with leave to amend and plaintiff has filed a second

                                  14   amended complaint.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                           Case 3:21-cv-00055-JD Document 26 Filed 08/11/21 Page 2 of 5




                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS

                                  12          Plaintiff alleges that prison officials have interfered with his ability to practice his religion.
Northern District of California
 United States District Court




                                  13   Section 3 of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”) provides: “No

                                  14   government shall impose a substantial burden on the religious exercise of a person residing in or

                                  15   confined to an institution, as defined in section 1997 [which includes state prisons, state

                                  16   psychiatric hospitals, and local jails], even if the burden results from a rule of general

                                  17   applicability, unless the government demonstrates that imposition of the burden on that person (1)

                                  18   is in furtherance of a compelling governmental interest; and (2) is the least restrictive means of

                                  19   furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a). The statute applies

                                  20   “in any case” in which “the substantial burden is imposed in a program or activity that receives

                                  21   Federal financial assistance.” 42 U.S.C. § 2000cc-1(b)(1). RLUIPA also includes an express

                                  22   private cause of action that is taken from RFRA: “A person may assert a violation of [RLUIPA] as

                                  23   a claim or defense in a judicial proceeding and obtain appropriate relief against a government.” 42

                                  24   U.S.C. § 2000cc-2(a); cf. § 2000bb-1(c). For purposes of this provision, “government” includes,

                                  25   inter alia, states, counties, municipalities, their instrumentalities and officers, and “any other

                                  26   person acting under color of state law.” 42 U.S.C. § 2000cc-5(4)(A).

                                  27          To establish a free exercise violation, a prisoner must show a defendant burdened the

                                  28   practice of his religion without any justification reasonably related to legitimate penological
                                                                                          2
                                           Case 3:21-cv-00055-JD Document 26 Filed 08/11/21 Page 3 of 5




                                   1   interests. See Shakur v. Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008). A prisoner is not required

                                   2   to objectively show that a central tenet of his faith is burdened by a prison regulation to raise a

                                   3   viable claim under the Free Exercise Clause. Id. at 884-85. Rather, the test of whether the

                                   4   prisoner’s belief is “sincerely held” and “rooted in religious belief” determines the Free Exercise

                                   5   Clause inquiry. Id. (finding district court impermissibly focused on whether consuming halal meat

                                   6   is required of Muslims as a central tenet of Islam, rather than on whether plaintiff sincerely

                                   7   believed eating kosher meat is consistent with his faith). The prisoner must show that the religious

                                   8   practice at issue satisfies two criteria: (1) the proffered belief must be sincerely held and (2) the

                                   9   claim must be rooted in religious belief, not in purely secular philosophical concerns. Malik v.

                                  10   Brown, 16 F.3d 330, 333 (9th Cir. 1994) (cited with approval in Shakur, 514 F.3d at 884).

                                  11          Plaintiff professes to be an adherent of “Thelema” and expresses his beliefs through

                                  12   consumption of tobacco products. Plaintiff originally alleged that the California Department of
Northern District of California
 United States District Court




                                  13   Corrections and Rehabilitation (“CDCR”) and Salinas Valley State Prison (“SVSP”) officials had

                                  14   prevented him from purchasing or receiving tobacco products which had interfered with his ability

                                  15   to practice his beliefs. He sought injunctive relief and money damages.

                                  16          The amended complaint was dismissed with leave to amend to provide more information

                                  17   about defendants’ conduct. The defendants named were Gipson, CDCR Director of Prisons and

                                  18   Atchley, Warden of SVSP. Plaintiff stated that Gipson implemented a policy that prevented

                                  19   plaintiff from obtaining proper tobacco. He alleged that Atchley denied his request to obtain

                                  20   tobacco in an appeal response. But plaintiff also said that a higher level of appeal was granted and

                                  21   stated that tobacco could be approved by the Religious Review Committee. Plaintiff said that he

                                  22   never heard from the Religious Review Committee, but it is not clear what actions he took to

                                  23   obtain an approval by the committee.

                                  24          A review of plaintiff’s exhibits indicated that he had also sought relief in state court. Dkt.

                                  25   No. 17 at 21. On October 12, 2017, the Del Norte County Superior Court ordered that SVSP

                                  26   make tobacco available to plaintiff for his religious needs. Dkt. No. 17 at 21. The court noted that

                                  27   there was no support for plaintiff’s request to have ten pounds of tobacco available in his cell. Id.

                                  28   It appeared that, as with other inmates at SVSP who require tobacco for religious purposes,
                                                                                          3
                                           Case 3:21-cv-00055-JD Document 26 Filed 08/11/21 Page 4 of 5




                                   1   plaintiff was to be provided an herb mix containing 1% tobacco for outdoor use. Id.

                                   2          For the second amended complaint, plaintiff was directed to provide more information

                                   3   about how his rights had been violated by defendants and why the order providing the herb mix

                                   4   containing tobacco was not sufficient, or not followed by prison officials. It was noted that it did

                                   5   not appear that the named defendants were personally involved. Gipson implemented a tobacco

                                   6   policy, which had exceptions for religious purposes. Atchley appeared to have denied an inmate

                                   7   appeal. Plaintiff was advised that there is no constitutional right to a prison administrative appeal

                                   8   or grievance system. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003). To the extent

                                   9   that these defendants or other defendants such as members of the Religious Review Committee

                                  10   had failed to comply with the Del Norte Superior Court order, plaintiff had failed to identify such

                                  11   defendants and describe what occurred. Plaintiff was also directed to state why he had not sought

                                  12   relief in Del Norte Superior Court, if that court’s order had not been followed.
Northern District of California
 United States District Court




                                  13          The second amended complaint again fails to state a claim for relief. The defendants are

                                  14   Gipson, CDCR Director of Prisons and Atchley, Warden of SVSP. Plaintiff reports that his

                                  15   concerns about the use of tobacco products were resolved in the Del Norte Superior Court. Dkt.

                                  16   No. 22 at 3. What, if any, claims remain is not clear. He states that CDCR violated state law by

                                  17   failing to provide exceptions to the CDCR tobacco ban for religious reasons. Id. at 5. Yet,

                                  18   plaintiff notes that due to his state court litigation, CDCR adopted emergency regulations to

                                  19   provide for a religious exemption through approved vendors. Id. Plaintiff says that none of the

                                  20   approved vendors sell tobacco products, but he already stated that this action does not concern the

                                  21   use of tobacco products because that has been resolved.

                                  22          To the extent that plaintiff seeks an order allowing him to obtain tobacco products from

                                  23   unapproved vendors, he should seek relief in his state court cases. He already has a case against

                                  24   the same defendants involving the same subject matter, and so cannot seek relief in this Court.

                                  25   The federal courts have traditionally adhered to the related doctrines of res judicata and collateral

                                  26   estoppel. See Allen v. McCurry, 449 U.S. 90, 94 (1980). Under res judicata, a final judgment on

                                  27   the merits bars further claims by parties or their privies based on the same cause of action. See

                                  28   Montana v. United States, 440 U.S. 147, 153 (1979). Under collateral estoppel, once an issue is
                                                                                         4
                                            Case 3:21-cv-00055-JD Document 26 Filed 08/11/21 Page 5 of 5




                                   1   actually and necessarily determined by a court of competent jurisdiction, that determination is

                                   2   conclusive in subsequent suits based on a different cause of action involving a party to the prior

                                   3   litigation. See id.1

                                   4           To the extent the state court denied this claim and plaintiff seeks relief in this Court, he

                                   5   may not go forward. Under Rooker-Feldman, lower federal courts are without subject matter

                                   6   jurisdiction to review state court decisions, and state court litigants may therefore only obtain

                                   7   federal review by filing a petition for a writ of certiorari in the Supreme Court of the United

                                   8   States. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983);

                                   9   Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). For all these reasons, plaintiff fails to

                                  10   state a claim for relief. Because plaintiff has already been provided multiple opportunities to

                                  11   amend and further amendment would be futile, this action is dismissed without leave to amend.

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13           1. Plaintiff’s motions for the Court to review his second amended complaint (Dkt. Nos.

                                  14   23, 24) are GRANTED. This action is DISMISSED with prejudice for failure to state a claim.

                                  15           2. The Clerk is requested to close this case.

                                  16           IT IS SO ORDERED.

                                  17   Dated: August 11, 2021

                                  18

                                  19
                                                                                                      JAMES DONATO
                                  20                                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                        Although res judicata has traditionally been referred to as “claim preclusion,” and collateral
                                       estoppel as “issue preclusion,” see Allen, 449 U.S. at 94 & n.5, the Supreme Court clarified in
                                  28   Taylor v. Sturgell, 553 U.S. 880, 892 (2008), that claim preclusion and issue preclusion are now
                                       collectively referred to as “res judicata.”
                                                                                        5
